Citation Nr: 1714626	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for a right ear hearing loss disability.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 Board hearing via videoconference.  A copy of the transcript is associated with the file.

The Board previously remanded the issues of entitlement to increased ratings for both knee conditions and the right ear hearing loss disability in April 2016.

The issues of entitlement to increased ratings for both knees and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDING OF FACT

The Veteran's hearing is manifested by no more than Level IV hearing acuity in the right ear and the nonservice-connected left ear is assigned a Level I hearing acuity for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board most recently remanded the Veteran's claim for entitlement to a compensable rating for a right ear hearing loss disability in April 2016.  The Board's Remand instructed the RO to: (1) obtain Social Security (SSA) records; (2) associate updated VA treatment records with the file; (3) schedule the Veteran for a VA audio examination; and (4) readjudicate the claim. 

Social Security records were obtained and updated VA treatment records were associated with the file.  The Veteran was scheduled for and attended a May 2016 VA audiological examination.  The RO readjudicated the claim in a June 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




II.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a February 2009 letter and additional letters throughout the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His service treatment records, lay statements, identified private treatment records, SSA records, and VA treatment records have been obtained and associated with the record.  

A VA audiological examination was most recently afforded in May 2016.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As will be discussed in detail later in this decision, the May 2016 examination was consistent with the audiological examination requirements outlined in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  Moreover, evidence received since the most recent May 2016 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his right ear hearing loss disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  Increased Evaluation Right Ear

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

In cases where hearing loss is service connected in only one ear, as is the case here, evaluation under Table VII to determine the disability rating will be calculated with the non-service-connected ear "assigned a Roman Numeral designation for hearing impairment of I."  38 C.F.R. § 4.85(f). 

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Schedular Analysis 

The Veteran filed a claim for an increased rating of his right ear hearing loss disability in February 2009.  As noted, the Veteran is currently only service-connected for his right ear hearing loss disability.  As a result, the Board will evaluate the severity of his right ear hearing loss under the provisions of 38 C.F.R. 
§ 4.85(f).  The Veteran is currently in receipt of a noncompensable evaluation.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for a right ear hearing loss disability for the entire period on appeal.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

At the Veteran's March 2009 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
10
5
45
65
31
86
 










The Board notes that the speech recognition score noted for the right ear is actually "986%."  Clearly this is a typo and the actual score is likely some combination of these numbers.  In deference to the Veteran, the Board has assumed that the score was 86%.  Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of II for his right ear.  Under the 38 C.F.R. § 4.85(f) a I is assigned for his left ear.  The pure tone thresholds for this examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b); and as such, those provisions are inapplicable.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At the Veteran's February 2011 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
20
20
50
65
39
86
 










Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of II for his right ear.  Under the 38 C.F.R. § 4.85(f) a I is assigned for his left ear.  The pure tone thresholds for this examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b); and as such, those provisions are inapplicable.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At the Veteran's June 2012 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
30
45
70
80
56
80
 










Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of IV for his right ear.  Under the 38 C.F.R. § 4.85(f) a I is assigned for his left ear.  The pure tone thresholds for this examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b); and as such, those provisions are inapplicable.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At the Veteran's May 2016 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
30
40
70
80
55
76
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of IV for his right ear.  Under the 38 C.F.R. § 4.85(f) a I is assigned for his left ear.  The pure tone thresholds for this examination do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) or 38 C.F.R. § 4.86(b); and as such, those provisions are inapplicable.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

The results from all four VA examinations during the period on appeal indicate that a 0 percent disability evaluation is warranted.  The Board notes that the Veteran has submitted private audio testing results recorded in May 2008, May 2009, June 2009, May 2010, May 2011, and April 2012.  However, these testing results do not include a controlled speech discrimination test (Maryland CNC) and the examiner did not specify that the "use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc." or due to an exceptional pattern of hearing loss.  38 C.F.R. § 4.85(a), (c).  As a result, these test results are not adequate for rating purposes.

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting his hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for a bilateral hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating.  See Hart, supra.

Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  The May 2016 VA examiner noted that the Veteran reported an impact on his daily life and "reported hearing and communication difficulties."  As noted, the examiner did elicit information from the Veteran concerning the functional effects of his disability.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ear hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's right ear hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria consider puretone decibel hearing loss and speech discrimination hearing loss, which contemplates hearing and communication difficulties.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In short, there is nothing in the record to indicate that the Veteran's service-connected right ear hearing loss disability causes impairment with ordinary conditions of daily life over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable disability rating for a right ear hearing loss disability is denied.


REMAND

Bilateral Knees

With respect to the Veteran's claims for increased ratings for his bilateral knee disabilities, the Veteran was afforded a VA knee examination in May 2016 pursuant to the Board's April 2016 Remand.  After reviewing this examination, it does not appear to be in compliance with the Court's July 2016 decision in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Specifically, the May 2016 examination does not address pain on passive motion or nonweight-bearing motion.  As a result, the Board finds that a new Correia compliant VA knee examination is necessary.

A new bilateral knee examination is also consistent with a March 2017 statement by the Veteran's representative indicating that the Veteran's knee conditions may have worsened due to growing bone spurs.


Service Connection Left Ear

In the Veteran's original February 2009 claim, he sought to reopen a previously denied service connection claim for his left ear.  The March 2009 rating decision on appeal deferred a decision with respect to the left ear.  Service connection for the left ear was later denied in an April 2009 rating decision.  The Veteran submitted a September 2009 Notice of Disagreement in which he specifically referenced the March 2009 rating decision.  Specifically, he stated that he disagreed with the denial with respect to both ears.  

As a result, the Board finds that he has submitted a proper Notice of Disagreement to the April 2009 rating decision denying service connection for a hearing loss disability of the left ear on the basis of failure to submit new and material evidence.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current and relevant VA treatment records dated from April 2016 to the present.

2.  After the development above has been completed, schedule the Veteran for a VA bilateral knee examination.  The examiner should address the functional impact of the Veteran's bilateral knee disability.

To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral knee disability.  If the examiner is unable to so opine, he or she should clearly explain why that is so, or otherwise indicate why such testing is unnecessary.  

3.  Issue a statement of the case (SOC) regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

4.  After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


